Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 23, 1989, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
We find no merit to defendant’s contention that his sentence is harsh and excessive and should be reduced in the interest of justice. First, upon pleading guilty to assault in the second degree, defendant was informed that he could receive a prison sentence with a maximum term of seven years (see, Penal Law § 70.00 [2] [d]; § 70.02 [b]). Instead he received a prison term of 3 to 6 years. In addition, the crime for which defendant stands convicted stemmed from an incident in which he pushed his girlfriend off of a porch railing, causing her to break her spinal column and to injure her spinal cord. Under these circumstances and given defendant’s extensive criminal record, which includes another assault conviction, we find no reason to reduce the sentence imposed by County Court (see, People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d 812; People v Gholston, 137 AD2d 765, lv denied 71 NY2d 896).
Judgment affirmed. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.